Citation Nr: 0606549	
Decision Date: 03/07/06    Archive Date: 03/14/06	

DOCKET NO.  03-31 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

Active service from May 1969 to May 1972 has been documented.  
Over 11 months of additional active service has been 
reported.  

A review of the evidence of record discloses that this case 
was previously before the Board of Veterans' Appeals (Board) 
in April 2005.  At that time it was determined that new and 
material evidence had been submitted to reopen the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.  To that extent only, the benefit sought on 
appeal was granted.  The question of the veteran's 
entitlement to service connection for hearing loss and for 
tinnitus was then remanded for procedural and substantive 
purposes.  The requested actions have been accomplished and 
the case has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  VA has provided all required notice and assistance and 
obtained all relevant evidence necessary for an equitable 
disposition of the appeals.  

2.  There is no competent evidence of a nexus between any 
current hearing loss and the veteran's active service.  

3.  The veteran does not have tinnitus attributable to his 
active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2005).

2.  The veteran does not have tinnitus that is a result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that VA shall 
make reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim for benefits under laws 
administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
Regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2005).

The Board finds that the VA has complied with the notice and 
duty to assist provisions of the VCAA in this case, and that 
the veteran has been advised of the information required to 
substantiate his claims for service connection for hearing 
loss and for tinnitus.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).

A review of the record discloses that the case was remanded 
by the Board in pertinent part in April 2005 specifically for 
compliance with the VCAA.  The veteran was sent a letter 
dated that same month informing him that his claims with 
regard to service connection for tinnitus and for bilateral 
hearing loss were being worked on by VA.  He was told what 
evidence was still needed from him with regard to each issue.  
He was specifically asked to submit any additional evidence 
to help substantiate his appeal.  He was told that if "you 
have any evidence in your possession that pertains to your 
claim, please send it to us."

With regard to the elements of the duty to notify, the Board 
notes these have been met.  Additionally, the Board notes 
that in a November 2003 communication, the veteran's 
representative stated that the veteran indicated that he had 
no additional evidence to submit in connection with his 
claims.  

With regard to the duty to assist, the VCAA requires VA to 
make reasonable efforts to help a claimant obtain evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  This duty to assist contemplates that VA 
will help a claimant obtain records relevant to a claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination and/or opinion when 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159.

In the instant case, the duty to assist has been fulfilled, 
as VA has secured the veteran's service medical records and 
VA medical records and private medical records and associated 
them with the claims folder.  In addition, the veteran has 
been afforded VA examinations to evaluate his conditions.  In 
particular, he was afforded a special examination by a VA 
audiologist in August 2005 for the express purpose of 
obtaining an opinion as to the etiology of his hearing loss 
and tinnitus.  There is no suggestion on the current record 
that there remains evidence that is pertinent to the matters 
on appeal that has yet to be secured.  The Board notes that 
the case has been remanded by the Board once already, and the 
Board believes that further delay in the evidentiary process 
would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to the 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of the evidence supporting the 
results in a particular case; such actions that would result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  See also 
Mayfield v. Nicholson, 19 Vet. App. 102 (2005).  

Pertinent Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

In addition, if a veteran served continuously for ninety (90) 
days or more during a period of war or after December 31, 
1946, and if a disease of the nervous system such as 
sensorineural hearing loss becomes manifest to a degree of 
10 percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay testimony of service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

 A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record, and an 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 18 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

Analysis

A review of the service medical records reveals that on one 
occasion, the veteran was seen for a complaint of decreased 
hearing, especially on the right, after having weapons fired 
near his head.  He was given a provisional diagnosis of 
possible acoustic trauma.  An audiogram study showed a 
variable response.  He was able to hear soft-spoken voices 
very well the day after.  No diagnosis was made.  The 
remainder of the service medical records is without reference 
to complaints or abnormal findings pertaining to hearing loss 
and/or tinnitus.  

At the time of separation examination in May 1972, no history 
of hearing loss was indicated.  Audiometric examination was 
normal.  

Post service medical records dated in the 1990's refer 
primarily to unrelated complaints, with no indication of 
hearing loss and/or tinnitus attributable to active service.  

The post service medical evidence includes a report of a VA 
audiologic examination of the veteran in October 2001.  The 
claims file and the veteran's medical records were reviewed 
by the examiner.  It was noted that medical records in April 
1968 and the separation examination in May 1972 showed 
hearing within normal limits from 500 to 4,000 hertz in both 
ears.  Reference was also made to an ear, nose and throat 
record dated April 2, with no year indicated, documenting 
"audiograms show variable responses indicating a functional 
component...patient hears soft-spoken voice very well...he 
may have high frequency hearing loss on RT...do not think 
tests reliable due to variable thresholds."

The veteran reported military noise exposure in the Infantry.  
He stated that a machine gun went off by him and he was 
unable to hear for about 15 days.  He stated his hearing 
returned, but did not seem "normal."  He denied occupational 
noise exposure in the years following service when he served 
primarily as a computer programmer for 26 years.  He 
acknowledged recreational noise exposure as an avid hunter 
"at one point."  However, he reported wearing hearing 
protection when hunting.  The veteran stated the onset of 
tinnitus was about 20 years earlier.  Testing was 
accomplished and it was indicated that the hearing was 
essentially within normal limits sloping to a moderately 
severe sensorineural hearing loss bilaterally.  It was the 
examiner's opinion that the veteran's hearing loss and 
tinnitus were "less than likely due to military service."  
Reference was made to the separation audiogram indicating 
normal hearing bilaterally with no complaints of tinnitus 
being found in the file.

Of record are undated statements from the veteran's wife and 
children received in 2003.  They are to the combined effect 
that the veteran had hearing loss and tinnitus that had 
bothered him in the years following service discharge.

Pursuant to the Board's remand, the veteran was accorded an 
audiologic examination by VA in August 2005.  The claims file 
was reviewed by the examiner.  The veteran denied a history 
of premilitary noise exposure.  He reported military noise 
exposure from a machine gun going off near him and stated he 
could not hear for about 15 days thereafter.  He indicated he 
was hospitalized for 3 to 5 days on ship, but was discharged 
because of a lack of available space.  He denied any post 
military noise exposure as a computer programmer.  He also 
denied any type of "side job" noise exposure.  He reported 
recreational noise exposure from hunting, but stated that he 
wore sonic earplugs.  He claimed that the tinnitus began 
after the exposure to the machinegun noise and had "never 
quit."  The examiner felt it suggested normal to moderate 
sensorineural hearing loss on the right and normal sloping to 
moderate sensorineural hearing loss on the left.  

The examiner stated that it would be "mere speculation" to 
determine the etiology of the veteran's hearing loss and 
tinnitus.  He referred to the service medical records and 
indicated that it was important to note that there was no 
mention of tinnitus in the service records, including the 
separation examination.  The examiner indicated the high 
frequency hearing loss noted at the present time and in 2001 
"is more than likely not due to aging at this time as the 
veteran currently is only 56 years old and was 52 at time of 
2001 exam."  However, he stated that "again, based on the 
above facts, it would be mere speculation to form an opinion 
regarding hearing loss and tinnitus claim."  The examiner 
stated that the factual evidence suggested hearing was normal 
at the time of discharge and the examiner noted that there 
was no mention of tinnitus until 2001.  The examiner 
acknowledged the subjective evidence indicated high levels of 
noise exposure during service, with minimal post military 
noise exposure.  He stated that the veteran currently had a 
high frequency hearing loss bilaterally, but added "where and 
when it occurred and progressed would be mere speculation on 
this examiner's part."

Based on a longitudinal review of the evidence of record, the 
Board finds the preponderance of the evidence is against the 
claims.  The medical evidence of record does not document the 
presence of chronic hearing loss until a time many years 
following service discharge.  Tinnitus was not mentioned for 
years following this service discharge either.  A reference 
by the VA examiner in August 2005 to evidence indicating high 
levels of noise exposure in service with minimal post 
military noise exposure was described as "subjective."  What 
this essentially refers to are the veteran's own assertions 
and those of family members who, like himself, are without 
medical training or expertise.  The Court has held that when 
the determinative question is one of medical causation or 
diagnosis as in the instant case, only those with specialized 
medical knowledge, training or experience are competent to 
opine as to the medical evidence of record.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  

The pertinent medical evidence of record includes the report 
of the August 2005 audiologic examination.  The audiologist 
indicated that it would be speculation to determine whether 
the veteran's hearing loss and tinnitus were attributable to 
his active service years earlier.  However, when the veteran 
was seen for audiologic purposes in October 2001, the 
examiner at that time was unequivocal in stating that the 
veteran's current hearing loss and tinnitus were less than 
likely due to his military service.  There is no medical 
evidence to the contrary.  The Board, therefore, finds that 
the preponderance of the evidence is against the claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


